Case 8:20-cv-00043-SB-ADS Document 192-46 Filed 05/14/21 Page 1 of 6 Page ID
                                 #:4023




Summary Judgment Ex. 65
Case 8:20-cv-00043-SB-ADS Document 192-46 Filed 05/14/21 Page 2 of 6 Page ID
                                 #:4024
Case 8:20-cv-00043-SB-ADS Document 192-46 Filed 05/14/21 Page 3 of 6 Page ID
                                 #:4025
Case 8:20-cv-00043-SB-ADS Document 192-46 Filed 05/14/21 Page 4 of 6 Page ID
                                 #:4026
Case 8:20-cv-00043-SB-ADS Document 192-46 Filed 05/14/21 Page 5 of 6 Page ID
                                 #:4027
Case 8:20-cv-00043-SB-ADS Document 192-46 Filed 05/14/21 Page 6 of 6 Page ID
                                 #:4028
